Citation Nr: 1227614	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO. 12-14 312A 	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 18, 1998, Board decision that denied service connection for the cause of the Veteran's death.  

2.  Whether there was CUE in an October 12, 2005, Board decision that denied reopening a claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from The Veteran served on active duty from April 1945 to October 1946.  He died in October 1991.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) based on its original jurisdiction to decide motions for CUE in a prior Board decision.  38 U.S.C.A. § 7111(c).  The appellant presented testimony concerning the motions during a hearing held at the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA) in June 2012.  A transcript of the proceeding is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(A decision on the claim for an effective date earlier than June 11, 2008, for the grant of dependency and indemnity compensation is the subject of a separate Board decision.)


\



FINDINGS OF FACT

1.  Board decisions dated in September 18, 1998, and October 12, 2005, respectively, denied service connection for the cause of the Veteran's death and a request to reopen the claim for service connection for the cause of the Veteran's death.

2.  The September 18, 1998, Board decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  

3.  The October 12, 2005, Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  

4.  In an August 7, 2007, Memorandum Decision, the Court affirmed the October 12, 2005, Board decision.  


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the September 18, 1998, Board decision on the basis of CUE have not been met.  38 U.S.C.A. §§ 5110, 7105, 7111 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 20.1400, 20.1402, 20.1403 (2011).

2.  In light of the Court's August 7, 2007, Memorandum Decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error in the October 12, 2005, Board decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Typically, the Board discusses whether VA has fulfilled its duties to notify and assist an appellant in the development of a claim for VA benefits.  VA's duties to notify and assist, however, are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

Here, the appellant alleges CUE in September 1998 and October 2005 Board decisions.  

The Board will first address allegations of CUE relating to the September 1998 Board decision.  

Prior to doing so, it will first relay the pertinent factual background.  

Here, the Veteran service records do not show complaints or history of treatment for heart disease.  He died in October 1991.  The original certificate of death listed the cause of death as cardiac arrest due to arteriosclerotic heart disease.  The RO denied a claim for service connection for the cause of the Veteran's death in August 1992.  

In May 1995, the appellant sought to reopen her claim.  She alleged that the Veteran was exposed to ionizing radiation in service that resulted in treatment for colon cancer.  She contended that the colon cancer was a contributing cause of the Veteran's death.  She submitted records showing treatment for colon cancer in 1989.  Also among the evidence submitted were terminal hospitalization records.  They revealed that ten days prior to his death, surgery was performed for a small bowel obstruction secondary to adhesions.  The surgical report, however, stated that there "was no evidence of any recurrence of the previous colon cancer the patient had resected many years ago."  The hospital discharge summary revealed that the Veteran had numerous problems during the latter part of his hospitalization including intermittent high grade AV block, poor oxygen saturations due to chronic obstructive pulmonary disease and congestive heart failure, intestinal obstruction with ileus, sputum showing Escherichia coli and Staphylococcus on antibiotic.  

A May 1996 statement from Dr. Edward Schwartz indicated that the "colon cancer metastases throughout his entire body causing the cardiac arrest."  

In a May 1996 letter from Dr. Charles Hecht, however, the surgeon who performed the surgery to correct the small bowel obstruction stated that there was no evidence of recurrence of colon cancer at the time of surgery.  He also stated that the bowel obstruction was due to previous surgeries and not related to exposure to ionizing radiation from Hiroshima or Nagasaki.  

In June 1996, the RO sent a letter to Dr. Edward Schwartz and asked him to review the evidence and provide an opinion as to the Veteran's cause of death.  In a handwritten note, Dr. Schwartz stated that he found "no evidence of cancer with metastases.  The cause of the patient's death was as stated in the hospital discharge summary."  

In July 1996, the RO requested a VA medical opinion as to whether colon cancer was related to the Veteran's death.  

An opinion was received in August 1996 from the Chief of the Oncology/Hematology section at the VA medical center.  Therein, the physician stated that the Veteran's colon cancer had not metastasized at the time of his death and was not a material factor in causing his death.  

In November 1996, the RO received another certificate of death, signed by Dr. Edward Schwartz that indicated that the immediate cause of death was cardiac arrest due to colon cancer metastases throughout his body.  

Following receipt of the revised certificate of death, the RO requested a supplemental opinion from the VA physician.  In February 1997, the same VA physician who provided the August 1996 opinion stated he did not find evidence to indicate the presence of colon cancer at the time of the surgery performed ten days prior to the Veteran's death.  Therefore, the physician noted, he could find no justification to support the conclusion reached in the revised certificate of death.  

In March 1997, the RO advised the appellant that it continued the denial of the claim.  In doing so, it stated that it had obtained opinions from the Chief Oncology/Hematology section at the VA medical center.  

That same month, it also provided her a supplemental statement of the case in which it again referenced the opinions provided by the Chief Oncology/Hematology section at the VA medical center.  

In May 1997, the appellant testified during a hearing held at the RO.  That same month, the RO issued another supplemental statement of the case in which it continued the denial of the claim.  In pertinent part, the RO noted that it relied on an opinion by a VA oncologist who found that there was no evidence of recurrence of colon cancer at the time of the Veteran's death.  

In the September 1998 decision, the Board denied the appellant's claim seeking service connection for the cause of the Veteran's death.  In doing so, the Board found that the cause of death was that listed on the original certificate of death; cardiac arrest due to arteriosclerotic heart disease.  The Board considered it a possibility that the Veteran was exposed to ionizing radiation during his military service but found that the evidence did not show that the colon cancer recurred at the time of his death or played a role in causing his death.  


The appellant alleges CUE in the September 1998 decision.  Specifically, the appellant argues that the RO and the Board failed to fulfill their statutory duty to assist under 38 U.S.C.A. § 5103 by failing to provide a copy of the 1996 and 1997 VA medical opinions.  She contends that the failure to provide her the medical opinions constituted prejudicial error and that the reference to the opinions in the RO's supplemental statement of the case did not provide adequate notice of the contents of the VA medical opinions.  She also alleges that the failure to provide notice of the VA opinions was contrary to 38 U.S.C.A. § 7109(c) and resulted in a violation of her due process rights.  

Second, she contends that VA was bound to accept the revised certificate of death as constituting the cause of the Veteran's death.  She argues that the Board failed to apply 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.312(c), pertaining to contributory causes of death, and had it done so, would have been compelled to grant the claim.  (See also Transcript at 7.)  

A decision that has become final may not be reversed or revised in the absence of CUE.  See 38 U.S.C. § 7111(a).  CUE is "a very specific and rare kind of error ... that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2011); see also Bouton v. Peake, 23 Vet. App. 70 (2008).  

A claimant may file a request to the Board to reverse or revise a prior Board decision on the grounds that the prior decision contains clear and unmistakable error.  38 U.S.C. § 7111; 38 C.F.R. 20.1400(b) (2011).  Clear and unmistakable error is established when the following conditions are met.  First, either (1) the correct facts in, or constructively in, the record were not before the adjudicator; or (2) the statutory or regulatory provisions in existence at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of the clear and unmistakable error at the time that decision was rendered.  Id.; see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell ). 

The Board has considered the appellant's contentions but finds no CUE in the September 1998 Board decision.  First, the Board has considered whether VA violated its duty to assist by failing to provide the appellant copies of VA opinions obtained in 1996 and 1997.  The Board agrees that there is no evidence in the file to indicate that the RO mailed the VA opinions to the appellant.  The Board finds that the error, however, is not outcome determinative so as to amount to CUE.  Rather, the error is more comparable to a breach of VA's duty to assist.  A breach of a duty to assist, however, cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. § 20.1403(c)(Citing as example that VA's failure to fulfill the duty to assist does not constitute CUE.)  

Simply put, the RO was permitted to obtain a VA opinion on the matter when necessary to decide the claim.  The duty to assist also includes obtaining a medical opinion when it is necessary to make a decision on the claim.  With regard to cause of death claims, the duty to assist requirement under 38 U.S.C.A. § 5103(a) requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  See 38 U.S.C.A. § 5103(a) (West 2002); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345(Fed. Cir. 2008).  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103(a)(2) (West 2002).  


Here, there was conflicting evidence as to the cause of the Veteran's death and the RO was within their rights to obtain a VA opinion.  While the RO did not provide a copy of the opinions to the appellant, the appellant had knowledge of their existence because the RO generally described their contents in its supplemental statement of the case.  She could have requested a copy of the opinions but did not do so.  She has not demonstrated how the failure to provide her a copy of the opinions constituted a prejudicial error that would have manifestly changed the outcome of the decision.  

The appellant's argument that the failure to provide a copy of the opinion is in violation of 38 U.S.C.A. § 7109(c) is also not compelling.  38 U.S.C.A. § 7109 addresses the Board's obligations when obtaining an independent medical opinion.  While 38 U.S.C.A. § 7109(c) does provide that the Board "shall furnish" a claimant a copy of any opinion obtained; here, however, the opinions obtained were not independent medical opinions, they were VA opinions.  More significantly, the opinions were not obtained by the Board.  Rather, as noted above, the opinion was obtained by the RO.  Hence, the provisions of 38 U.S.C.A. § 7109 are not applicable to the September 1998 Board decision and the failure to apply 38 U.S.C.A. § 7109 does not constitute CUE.  

Furthermore, in so much as the appellant contends that the underlying April 1996 RO decision contained CUE for failing to provide a copy of the VA opinions, when an RO decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104.  See also Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).  

The Board also finds no merit to the appellant's remaining argument that the Board was bound to accept the revised certificate of death as constituting the cause of death.  38 C.F.R. § 3.312 contains no provision directing VA or the Board to blindly accept a certificate of death to substantiate a claim for VA DIC benefits.  The statute cited by the appellant, 38 U.S.C.A. § 5110, pertains to the effective date of awards, and does not describe how VA weighs or evaluates evidence in a DIC case.  To the extent that appellant disagrees with the way the September 1998 Board evaluated the evidence, such allegation does not constitute CUE.  Russell v. Principi, 3 Vet. App. 310 (1992).  

Turning to the October 2005 Board decision; in that decision the Board denied reopening a claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 7, 2007, Memorandum Decision, the Court affirmed the Board's decision.  Pursuant to 38 C.F.R. § 20.1400(b)(1), the appellant is now prohibited from challenging the finality of the Board's October 2005 decision by seeking revision of that decision on the basis of CUE.  Indeed, the Board's October 2005 decision has been replaced by the August 7, 2007, Court decision, and as such, as a matter of law, the appellant is precluded from challenging the October 12, 2005, Board decision on the basis of CUE.  Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  As such, this claim must be dismissed as moot.


ORDER

The motion alleging CUE in a September 18, 1998, Board decision that denied service connection for the cause of the Veteran's death is denied.  

The motion alleging CUE in an October 12, 2005, Board decision that denied reopening service connection for the cause of the Veteran's death is dismissed.  

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



